PER CURIAM
In this action to dissolve an 18 1/2 year marriage, we affirm in all particulars, except as to the award to wife of “temporary spousal support” of $100 for 36 months. On de novo review, we conclude that that award is inadequate. Accordingly, paragraph 11 of the judgment is modified to award wife spousal support of $200 a month for a period of five years from the date of the original judgment, and $100 a month for the next five years.
Affirmed as modified on appeal; affirmed on cross-appeal. No costs to either party.